Citation Nr: 0404692	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an extension of a temporary total 
convalescence rating under 38 C.F.R. § 4.30, beyond October 
1, 2001, following surgical repair of the right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1971 to June 1974.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 decision which denied an 
extension of a temporary total rating under 38 C.F.R. § 4.30 
beyond October 1, 2001.  In October 2003, a hearing was held 
at the RO before the undersigned member of the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.  
38 C.F.R. § 3.159 (2003).  

As to the issue currently on appeal, the veteran has not been 
advised of VCAA, nor has he been provided with the 
appropriate laws and regulations, including 38 C.F.R. 
§ 3.159, which explains fully, VA's duty to assist.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that while the veteran was advised of VA's duty to 
assist during the pendency of this appeal, he has never been 
specifically advised of VCAA as it pertains to the current 
issue on appeal.  

In April 2001, the veteran underwent a resection of the 
distal clavicle, a partial acromionectomy, and repair of the 
rotator cuff of the right shoulder.  Convalescence benefits 
under 38 C.F.R. § 4.30 were awarded on this basis.

A review of the VA outpatient treatment records reflects that 
in September 2001, the veteran was seen for right shoulder 
complaints.  He brought with him to the clinic, a private 
magnetic resonance imaging (MRI) film of the right shoulder 
taken just 2 weeks earlier, revealing a torn right rotator 
cuff.  In November 2001, the veteran underwent cervical spine 
surgery, with a rocky period of recovery.  Thereafter, he was 
seen in November 2001, December 2001 and January 2002 with 
complaints of right shoulder pain.  The assessment was right 
rotator cuff tear.  Because of his stormy recovery period 
following his November 2001 neck surgery, it was felt that 
the veteran should receive symptomatic treatment with 
medication and exercise.  In December 2001, he was advised to 
do no overhead lifting.  Regarding work, the examiner in 
January 2002 stated that work would require restrictions 
including no overhead or repetitive lifting, no pushing or 
pulling and no lifting over 20 pounds.  

At the personal hearing before the undersigned member of the 
Board in October 2003, the veteran testified that he was 
awarded Social Security disability in August 2002, effective 
from October 1, 2001.  In reviewing the evidentiary record, 
the Board notes that neither the Social Security decision 
awarding benefits or the medical records used in reaching 
that determination have been obtained.  Therefore, these 
records should be obtained and associated with the claim 
folder.  Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter prepared by the RO, not 
specifically addressing the subject 
matter at issue, is not acceptable.  The 
RO must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for any right shoulder problems during 
the month of October 2001.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Any treatment records from 
VAMC's Erie and Pittsburgh in October 
2001 should also be obtained.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of any unsuccessful 
efforts in this regard.  

3.  The RO should take appropriate steps 
to request from the veteran the names and 
addresses of all employers, part-time or 
otherwise, that he has had since November 
2000.  After obtaining written consent 
from the veteran, the RO should contact 
his former employers and obtain copies of 
any employment medical records.  The 
employer(s) should also note the 
beginning and ending dates of employment 
and the reason for the veteran's 
termination.  This should include any 
annual evaluation reports, leave 
statements, health office records of the 
employer, and documentation showing all 
time lost from employment due solely to 
his right shoulder disability.  

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits, including the 
administrative decision and the medical 
records relied upon concerning that 
claim.  

5.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, 
including the provisions of 38 C.F.R. 
§ 3.159, and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


